Citation Nr: 0312212	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952, and from March 1953 to July 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded for further evidentiary and 
procedural development in October 2001, and that the action 
requested in that remand has been accomplished to the extent 
possible.  This case is now ready for current appellate 
review.

The Board also notes that as the veteran disagreed with the 
initial rating for this disability, the Board will consider 
entitlement to an increased evaluation from the effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
found by examination in accordance with Department of 
Veterans Affairs (VA) regulations to be no worse than level 
II on each ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been afforded a recent comprehensive VA 
audiological examination and while the veteran has indicated 
some dissatisfaction with the manner in which that 
examination was conducted, the Board's review of the results 
of the evaluation reflects that it is adequate for VA rating 
purposes.  The Board would further note that the veteran has 
not provided any information that the examination was 
deficient outside of his own assertions, which have no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board further observes that there is no indication that 
there are any outstanding pertinent treatment records that 
have not already been obtained or that are not addressed in 
documents that are contained in the claims file.  The veteran 
has also been advised of the applicable law and rating 
criteria (the veteran has not been advised of recent 
revisions dealing with the issue of nonservice-connected 
hearing loss but such revisions are not relevant in this 
case, as the veteran is service connected for bilateral 
hearing loss), and in determining that entitlement to a 
compensable evaluation was not warranted, the January 2003 
supplemental statement of the case considered the results of 
the November 2002 VA examination without any indication of 
the need for further examination or other development, 
clearly inferring that any additional evidence demonstrating 
more severe symptomatology would have to be provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised of his rights under the 
newly enacted VCAA in the Board's remand of October 2001, 
correspondence from the regional office (RO) in May 2002, and 
once again in the January 2003 supplemental statement of the 
case.  Consequently, the Board finds that further notice 
and/or development is not required under the VCAA.

A review of the history of this disability shows that service 
connection was originally established for bilateral hearing 
loss and a noncompensable rating assigned in an October 1999 
rating decision, based on service medical records and VA 
medical examination.  On VA audiological examination in March 
1999, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
70
LEFT
20
20
20
45
70

Pure tone threshold average was 38 on the right ear and 39 on 
the left, with word recognition of 96 percent on the right 
and 100 percent on the left, and the examiner summarized that 
the veteran's symptoms were reflective of high frequency 
sensorineural hearing loss.  The RO correctly assessed that 
the results translated into numeric designations of I for 
each ear and therefore assigned a noncompensable rating under 
Tables VI and VII of 38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110 (2002).

At the veteran's hearing before the Board in August 2001, the 
veteran asserted that his hearing had worsened since his last 
VA audiological examination.

On VA audiological examination in November 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
70
LEFT
20
25
30
60
80

Pure tone threshold average was 39 on the right ear and 49 on 
the left, with word recognition of 84 percent on the right 
and 86 percent on the left, and the examiner summarized that 
the veteran's symptoms were reflective of a mild to severe 
sensorineural hearing loss, bilaterally, symmetrical.  The RO 
assessed that the results translated into numeric 
designations of II for each ear and the continuation of a 
noncompensable rating under Tables VI and VII of 38 C.F.R. § 
4.85, Diagnostic Codes 6100-6110 (2002).

Applicable regulations require that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test, as it was in this case.  Examinations are to be 
conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2002).

Under 38 C.F.R. § 4.86(a) (2002), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Applying the applicable rating criteria to the relevant 
examination findings, the Board would first note that since 
the requirements for application of either 38 C.F.R. 
§ 4.86(a) or 38 C.F.R. § 4.86(b) have not been met, they do 
not provide any basis for an increased evaluation.  More 
specifically, 38 C.F.R. § 4.86(a) is not for application 
because the veteran's pure tone thresholds in each ear in 
both of his reported examinations were not 55 or more at each 
of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz).  38 C.F.R. § 4.86(b) is also unavailable since the 
veteran did not exhibit both a pure tone threshold of 30 or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Thus, left with only the application of Tables VI and VII, 
even taking the veteran's highest pure tone averages of 39 on 
the right and 49 on the left, and lowest discrimination 
scores of 84 on the right and 86 percent on the left, such 
results would correspond to no better than level II hearing 
on each ear, and a noncompensable evaluation for the 
veteran's service-connected bilateral hearing loss.

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss is not warranted.

The Board further notes that the requirements of 38 C.F.R. 
§§  4.85 and 4.86 (2002) set out the percentage ratings for 
exact numerical levels of impairment required for the 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


ORDER

An increased evaluation for bilateral hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

